 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    OLGA CIOBAN-LEONTIY,                         No. 2:17-cv-01626-MCE-DMC
12                     Plaintiff,
13          v.                                     ORDER
14    SILVERTHORN RESORT
      ASSOCIATES, LP, a California Limited
15    Partnership, WATERWAY
      HOUSEBOAT BUILDERS, a foreign
16    corporation, VOLVO PENTA OF THE
      AMERICAS, LLC, a Delaware Limited
17    Liability Company, and DOES 1-50,
      inclusive,
18
                       Defendants.
19

20
21         Through the present action, Plaintiff Olga Cioban-Leontiy (“Plaintiff”) seeks

22   damages for personal injuries she sustained after jumping from a houseboat on Lake

23   Shasta, California. Plaintiff’s Complaint was originally filed in Shasta County Superior

24   Court on May 10, 2017, and included causes of action for products liability and

25   negligence. In addition to suing Defendant Silverthorn Resort Associates, LP

26   (“Silverthorn”), the marina where the houseboat had been rented, Plaintiff’s Complaint

27   also named Volvo Penta of the Americas, LLC (“Volvo”), the manufacturer of the

28   houseboat’s motor, as an additional Defendant.
                                                  1
 1           Now before the Court is Plaintiff’s Motion (ECF No. 41) that its subsequent
 2   settlement with Volvo Penta, in exchange for a waiver of costs and attorney’s fees, be
 3   deemed a good faith settlement within the meaning of California Code of Civil Procedure
 4   § 877.6 (“§ 877.6”). Volvo has filed a Memorandum in support of that determination
 5   (ECF No. 55) and Silverthorn has submitted an opposition. (ECF No. 57).
 6           Section 877.6 provides in pertinent part, as follows:
 7                    (a) (1) Any party to an action wherein it is alleged that two or
                      more parties are joint tortfeasors shall be entitled to a hearing
 8                    on the issue of the good faith of a settlement entered into by
                      the plaintiff or other claimant and one or more alleged
 9                    tortfeasors . . .
10                    ......
11                    (c) A determination by the court that the settlement was made
                      in good faith shall bar any other joint tortfeasor or co-obligor
12                    from any further claims against the settling tortfeasor or co-
                      obligor for equitable comparative contribution, or partial or
13                    comparative indemnity, based on comparative negligence or
                      comparative fault.
14
                      (d) The party asserting the lack of good faith shall have the
15                    burden of proof on that issue.
16   Cal. Code of Civ. Proc. § 877.6.

17           The California Supreme Court, in Tech-Bilt, Inc. v. Woodward-Clyde & Assoc.,
18   38 Cal. 3d 488, 494 (Cal. 1985) found that the main purpose of § 877.6 is to encourage
19   both settlement and the equitable sharing of costs among the parties at fault. A district

20   court may properly consult the provisions of § 877.6 in determining whether an early
21   settlement meets the requisite good faith scrutiny. See, e.g., Federal Sav. and Loan Ins.
22   Corp. v. Butler, 904 F.2d 505, 511 (9th Cir. 1990). The party asserting an absence of
23   good faith has the burden of proof in establishing that the settlement is “so far ‘out of the
24   ballpark’” in relation to the factors identified by Tech-Bilt1 so as not to merit protection
25   under § 877.6. Tech Bilt, 38 Cal. 3d at 499-500.
26
               1
                 Those factors include, inter alia, consideration of the amount paid in settlement in relation to the
27   settlor’s proportionate liability, the existence of fraud or collusion in reaching the settlement, and
     recognition that the settlor should pay less in settlement than if found liable following trial. Tech-Bilt,
28   38 Cal. 3d at 494.
                                                              2
 1             As the present motion expressly concedes, Plaintiff “sustained catastrophic
 2   propeller blade injuries to both legs when she jumped into the water at the aft of the
 3   houseboat near the propeller” on May 30, 2015. Pl.’s Mot, ECF No. 41, 2:13-14.
 4   Silverthorn alleges that according to the Statement of Damages filed by Plaintiff on
 5   May 16, 2017, those injuries required the expenditure of some $359,513.28 in medical
 6   care. Plaintiff also apparently claimed $50,000 in lost earnings, $1 million in loss of
 7   future earnings capacity, and $100 million as compensation for her pain and suffering.
 8   See Pl.’s Opp., ECF No. 57, 3:18-24. Despite the propeller’s ostensible role in causing
 9   her injuries, Plaintiff states she nonetheless believes “VOLVO is not responsible” and
10   given the lack of a “viable” claim against Volvo, her counsel concluded that a dismissal
11   of Volvo in exchange for a waiver of costs and attorney’s fees was proper. Pl.’s Mot.,
12   4:14-5:1. Plaintiff also claims its settlement in that regard merits a good faith
13   determination so as to preclude any potential indemnity claims by other parties against
14   Volvo. The sole case she cites is a Supreme Court decision entitled Sprietsma v.
15   Mercury Marine, 537 U.S. 51 (2002).
16             In this Court’s view, Sprietsma does not help either Plaintiff’s argument that there

17   can be no liability on Volvo’s part or Volvo’s related claim that any state claims asserted
18   against it are preempted. Sprietsma, like the present matter, involved personal injuries
19   sustained as a result of a boating accident when the petitioner’s wife was struck by the

20   propeller of an outboard motor. Also like the present case, the petitioner in Sprietsma
21   pursued tort claims under state law alleging that the motor was unreasonably dangerous
22   because it was not protected by a propeller guard. The Supreme Court reversed a
23   decision by the Illinois Supreme Court finding that Sprietsma’s claims were impliedly
24   preempted by the Federal Boat Safety Act of 1971, 46 U.S.C. § 4301, et seq. (“FBSA” or
25   “Act”).
26             In making that conclusion, the Court found that in enacting the FBSA, Congress
27   intended to permit preemption only as to the Act’s “positive enactments,” and accordingly
28   declined to extend preemption to state common law claims as to matters not specifically
                                                      3
 1   addressed. Sprietsma, 537 U.S. at 63. The fact that the Coast Guard, the agency
 2   entrusted by Congress for issuing safety regulations under the Act, chose not to impose
 3   positive regulations concerning the use of propeller guards did not, according to the
 4   Court, convey any “authoritative message” that would supersede the viability of
 5   additional state law protections. Id. at 67. The Court noted that the FBSA’s savings
 6   clause expressly recognized that compliance with the Act did “not relieve a person from
 7   liability at common law or under State law.” Id., citing 46 U.S.C. § 4311(g).
 8   Consequently, the Court rejected any claim that common-law tort claims are expressly
 9   preempted by the FBSA.
10          Significantly, too, the Court went on to reject any notion that such claims are
11   impliedly preempted by the FBSA, observing that it would be “quite wrong” to view the
12   Coast Guard’s decision not to require propeller guards as “the functional equivalent of a
13   regulation prohibiting all States and their political subdivisions from adopting such a
14   regulation.” Id. at 65. The court further found there was no evidence that in enacting the
15   FBSA, there was any “clear and manifest intent to sweep away state common law”, with
16   nothing in the legislative history suggesting that the FBSA intended to occupy the entire

17   field of safety concerns so as to preclude common law remedies. Id. at 69-70.
18          Consequently, the Court cannot agree that Sprietsma forecloses the possibility of
19   Silverthorn’s indemnification for common law claims like the negligence and products

20   liability theories advanced by Plaintiff in her complaint. As discussed at the time of the
21   August 16, 2018, hearing on this motion, however, to the extent that Plaintiff agreed to
22   forego any products liability claims altogether, there would be no reason for the
23   remaining defendant, Silverthorn, to look to Volvo for indemnification. In that event there
24   would be no impediment to finding that the settlement between Volvo and Plaintiff was
25   made in good faith so as to foreclose such claims. Despite being accorded thirty days
26   within which to amend her Complaint to address these concerns, however, Plaintiff
27   declined to do so. Her Complaint still includes the same products liability allegations that
28   it did before, and while Plaintiff alleges that she intends to pursue Silverthorn only for its
                                                    4
 1   own independent fault in failing to ensure the outboard motor’s safety, that does not
 2   mean that viable indemnity claims implicating Volvo cannot still be asserted. The
 3   operative First Amended Complaint still asserts that the Volvo engine was defective
 4   when it left Volvo’s possession in the absence of a propeller guard or suitable warnings
 5   and alleges that the “unreasonably dangerous nature of such effects . . . created a high
 6   probability” of an accident like Plaintiff’s. Am. Compl., ECF No. 17, ¶¶ 14, 16.2 Given
 7   those allegations, an indemnity claim against Volvo cannot be ruled out at this juncture
 8   even though Plaintiff has dismissed Volvo as a Defendant. That fact, as well as the
 9   potentially enormous damages involved in this matter, precludes this Court from finding
10   that a settlement between Volvo and Plaintiff for a waiver of costs satisfied the standards
11   for making a good faith settlement determination as articulated by Tech-Bilt so as to bar
12   any cross-claim against Volvo. The settlement between Volvo and Plaintiff is too far “out
13   of the ballpark” to permit any such finding.
14           In sum, then, and following consideration of all the foregoing factors, Plaintiff’s
15   Motion Requesting an Order of Good Faith Settlement with Volvo is DENIED.3
16           IT IS SO ORDERED.

17   Dated: November 13, 2018
18
19

20
21
22
23
24           2
               While the Court recognizes Volvo’s contention that the use of a propeller guard may not
     ultimately have mattered to the extent that such a guard would not have survived previous collisions
25   between the motor and submerged rocks and debris in the lakebed, any suggestion to that effect in the
     June 11, 2015 Accident Report prepared by the Shasta County Sheriff’s Office, or inference therefrom “as
26   a matter of common knowledge” (See Volvo’s Stmt., ECF No 55, 5:11-24), is not dispositive at this
     juncture as to the liability issues presented by this case.
27
             3
              Having determined that oral argument would not be of material assistance, the Court ordered this
28   matter submitted on the briefs in accordance with E.D. Local Rule 230(g).
                                                         5
